Citation Nr: 1029298	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This matter comes before the Board of Veteran's Appeals (Board) 
from a March 2010 rating decision of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for PTSD and assigned a 70 percent 
evaluation, effective December 28, 2005.  As will be discussed 
below, the grant of service connection represents a full grant of 
the benefit sought on appeal and the issue of service connection 
for PTSD is no longer before the Board.  The Board notes that 
during the course of the appeal, the Veteran's claims file was 
temporarily brokered to the Washington, D.C. VA Regional Office.  

The issues of entitlement to service connection for the surgical 
removal of the left cheek gland and arthritis in both legs have 
been raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  See the March 2010 
personal statement.  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation in excess of 70 
percent for PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of procedural background, the Veteran filed an informal 
claim to reopen his claim for service connection for PTSD in 
December 2005.  In a June 2006 rating decision, the RO determined 
that new and material evidence had not been submitted since the 
last final rating decision to reopen the claim of service 
connection for PTSD.  The Veteran filed a timely notice of 
disagreement (NOD) in July 2006, and perfected his appeal in June 
2007.  In a November 2007 decision, the Board determined that new 
and material evidence had been submitted to reopen the Veteran's 
claim for service connection for PTSD, but remanded the service 
connection claim for procedural and substantive development.  
Thereafter, as mentioned above, in a March 2010 rating decision, 
the RO granted service connection for PTSD and assigned a 70 
percent evaluation, effective December 28, 2005.  In a March 2010 
personal statement, the Veteran asserts that his service-
connected PTSD warrants a higher rating.  As the grant of service 
connection for PTSD represents a full grant of the benefit sought 
on appeal, that issue is no longer before the Board.  However, 
the Board must address the claim for entitlement to a higher 
initial rating.  

Based upon the evidence of record, the Board has liberally 
construed the statement received from the Veteran in March 2010 
as a NOD with regards to the March 2010 rating decision.  The 
Court has held that, where the record contains a notice of 
disagreement as to an issue, but no statement of the case (SOC), 
the issue must be remanded to the originating agency to issue a 
statement of the case and to provide the Veteran an opportunity 
to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  The Board finds that a remand is required as to this 
issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(2009), must be fully met.  

2.  Issue a statement of the case (SOC) to 
the Veteran and his representative, 
addressing the issue of entitlement to an 
initial evaluation in excess of 70 percent 
for the Veteran's PTSD.  The Veteran and 
his representative must be advised of the 
time limit in which he may file a 
Substantive Appeal.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

3.  After conducting any additional 
development, readjudicate the claim 
currently on appeal.  If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

